DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 2/14/2022. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. John DiMaio on March 1, 2022.

3.	The application has been amended as follows:

	Cancel claims 4 and 20 without prejudice.


Allowable Subject Matter
4. 	Claims 1, 5-19 are allowed. 
5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Devisme et al. (FR 3044672; US PG Pub 2018/0319963 A1 used as English Translation) and Thottupurathu (US PG Pub 2010/0086767 A1).



Summary of Claim 1: 
A process improvement additive suitable for polymer processing, 

wherein the process improvement additive comprises 

a carrier polymer, 

a binding component and 

one or more fluoropolymers, 

characterised in that this process improvement additive further comprises one or more zeolites at a concentration between 0.25 to 1.25 m% and the zeolite is gottardite.

 
Devisme et al. teach a processing aid for the production of an extruded product, wherein the processing aid composition comprises a fluoropolymer, a polyolefin, additives and fillers [0075], wherein the fillers comprise zeolite (claim 12), and wherein the composition further comprises an interfacial agent such as a polyether having ethylene oxide units [0058].
	Devisme et al. do not teach or fairly suggest the claimed process improvement additive, wherein the additive comprises, in particular, the claimed zeolite being gottardite. Devisme et al. are further silent on the claimed concentration of the zeolite.
Thottupurathu teaches polytetrafluoroethylene articles comprising a functional additive, wherein the layers are extruded, wherein the functional additive is zeolite, wherein the zeolite comprises analcime, brewsterite, chabazite, mazzite, heulandite, mordenite, natrolite, and stilbite (claims 1, 7 and 9). 
	Thottupurathu does not teach or fairly suggest the claimed process improvement additive, wherein the additive comprises, in particular, the claimed zeolite being gottardite. Thottupurathu is further silent on the claimed concentration of the gottardite.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.